EXHIBIT 10.2

June 12, 2019

Marla A. Ryan

c/o Destination Maternity Corporation

232 Strawbridge Drive

Moorestown, New Jersey 08057

RE: Employment Agreement Amendment

Dear Marla:

Reference is made to that certain Executive Employment Agreement, by and between
you and Destination Maternity Corporation (the “Company”), dated as of
November 1, 2018 (as amended, supplemented, or modified from time to time, the
“Employment Agreement”). Capitalized terms used but not defined herein have the
meanings given to them in the Employment Agreement.

This letter agreement (this “Amendment”) memorializes certain changes in your
employment with the Company, as you have discussed with the Board. By your
signature below, you acknowledge and agree that, effective as of June 13, 2019
(the “Amendment Effective Date”), the Employment Agreement is hereby amended as
follows:

 

  1.

Change in Role.

 

  (a)

The last three sentences of Section 1 of the Employment Agreement are amended
and restated in their entirety as follows:

During the Term (as defined below), the Executive shall be employed as the
President of the Company. The Executive’s initial responsibilities in such
position shall be to oversee all design, merchandising, and sourcing for the
Company, and to assist the Company in business development and building
strategic partnerships, but the Executive’s responsibilities may vary from time
to time as reasonably determined by either (i) the Chair of the Office of the
Chief Executive Officer, the Interim Chief Executive Officer, or the Chief
Executive Officer (as applicable, the “CEO”), or (ii) the Board of Directors of
the Company (the “Board”). The Executive shall initially report to the Chair of
the Office of the Chief Executive Officer, but shall report to the Interim Chief
Executive Officer or Chief Executive Officer, as applicable, when appointed. In
addition, the Executive shall serve as a member of the Office of the Chief
Executive Officer at the discretion of the Board, without additional
compensation for such service.

 

  (b)

The references to “Board” in the first sentence of Section 3 of the Employment
Agreement, Section 5.2.1 of the Employment Agreement, and Section 6.6.1 of the
Agreement are hereby replaced with “Board or the CEO.”



--------------------------------------------------------------------------------

  2.

Modifications to Certain Definitions.

 

  (a)

The definition of “Good Reason” is Section 6.6.5 of the Employment Agreement is
hereby amended by deleting the phrase “or removal from the Board” in clause
(a) thereof.

 

  (b)

The definition of “Restricted Period” in Section 6.6.7 of the Employment
Agreement is hereby amended and restated in its entirety as follows:

“Restricted Period” means the period immediately following Executive’s
termination of employment equal to (a) six (6) months, if such termination
occurs before November 1, 2019, (b) nine (9) months, if such termination occurs
on or following November 1, 2019, but prior to November 1, 2020, or (c) twelve
(12) months if such termination occurs on or following November 1, 2020.

 

  3.

Mutuality of Agreement; No Good Reason. You expressly acknowledge and agree that
the matters contemplated in this Amendment are the result of your mutual
agreement with the Company and you hereby expressly consent to such matters, and
that the amendments to the Employment Agreement and the changes in your role
contemplated herein (including, without limitation, your change in title and
resignation from the Board set forth below) do not constitute “Good Reason,” and
you hereby waive any such right to claim “Good Reason” with respect to the
foregoing. For the avoidance of doubt, you expressly acknowledge and agree that
no severance compensation or benefits shall be payable in connection with this
Amendment.

 

  4.

No Other Changes. Except as expressly set forth herein, the Employment Agreement
shall remain in full force and effect in accordance with its terms.

In addition to the matters set forth above, you hereby resign, effective as of
the Amendment Effective Date, as a director on the Board.

This Amendment shall be governed and construed in accordance with the laws of
the State of Delaware, without regard to the principles of conflicts of laws.
Any disputes in connection with this Amendment shall be resolved in accordance
with Sections 12.5 and 12.6 of the Employment Agreement. The Employment
Agreement, as amended by this Amendment, contains the entire agreement and
understanding of the parties thereto and hereto relating to the subjects
addressed in those documents. This Amendment may only be changed or modified by
an agreement in writing signed by the parties hereto. Headings of sections in
this Amendment are inserted for convenience only and will not in any way affect
the meaning or construction of this Amendment. This Amendment may be executed in
multiple counterparts (including by electronic signature, in portable document
format (.pdf) or otherwise), each of which shall be deemed to be an original,
but all of which together will constitute one and the same instrument.

*        *        *         *        *

 

-2-



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please execute this Amendment at the
signature line below and return an executed copy to the Company.

 

Very truly yours, By:   /s/ David J. Helkey Name: David J. Helkey

Title: Chief Operating Officer & Chief Financial

Officer

 

ACCEPTED AND AGREED TO BY: /s/ Marla A. Ryan Marla A. Ryan Date: June 12, 2019